We are of the opinion that the questions involved on this appeal are controlled by the decisions in the cases of A.H. Stone, Chairman, State Tax Commission, v. General Contract Purchase Corporation, 193 Miss. 301, 7 So.2d 806, and A.H. Stone, Chairman, State Tax Commission, v. General Electric Contracts Corporation, 193 Miss. 317, 7 So.2d 811, wherein the opinions are this day rendered. That, therefore, the decree of the court below herein which holds the appellee is entitled to recover the *Page 344 
tax paid to the appellant, and which enjoins the payment of the said tax into the state treasury, should be reversed and the bill of complaint dismissed. It is so ordered.
Reversed and judgment here for the appellant.